Exhibit 10.1

 

GLOBAL PARTNERS LP

2018 LONG-TERM CASH INCENTIVE PLAN

(Effective October 8, 2018)

 

Section 1: Purpose of the Plan

 

The Global Partners LP 2018 Long-Term Cash Incentive Plan (the “Plan”) is
intended to promote the interests of Global Partners LP, a Delaware limited
partnership (the “Company”), by providing to Employees and Directors of the
Company and its Affiliates cash incentive compensation awards for superior
performance. The Plan is also contemplated to enhance the ability of the Company
and its Affiliates to attract and retain the services of individuals who are
essential for the growth and profitability of the Company and to encourage those
individuals to devote their best efforts to advancing the business of the
Company.   The Plan provides for cash Awards to the Company’s Named Executive
Officers, other Employees and Directors, as determined by the Committee and
approved by the Board.

 

Section 2: Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means a long-term incentive cash award granted under the Plan.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

 

“Board” means the Board of Directors of Global GP LLC, the managing general
partner of the Company.

 

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer or disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company to any
Person and/or its Affiliates, other than to the Company, Global GP LLC and/or
any of their Affiliates; (ii) a consolidation, reorganization, merger or other
transaction (in one transaction or a series of related transactions) of the
Company pursuant to which the holders of the Company’s equity securities
immediately prior to such transaction or series of related transactions would
not be the beneficial owners immediately after such transaction or series of
related transactions of at least 50% of the voting power of the entity surviving
such transaction or series of related transactions; (iii) the date that any one
person, entity or group (other than the successors to the interests of Alfred
Slifka, and other than Richard Slifka

 

1

--------------------------------------------------------------------------------


 

 or Eric Slifka, or their respective family members or entities they control,
individually or in the aggregate, directly or indirectly (collectively referred
to hereinafter as the “Slifkas”)) acquires beneficial ownership of the
membership interests of Global GP LLC that, together with the membership
interests of Global GP LLC already owned beneficially by such person, entity or
group, constitutes more than 50% of the total voting power of the membership
interests of Global GP LLC; provided, however, if any one person, entity or
group is considered to control, directly or indirectly, more than 50% of the
total voting power of the membership interests of Global GP LLC, the acquisition
of additional membership interests by the same person, entity or group shall not
be deemed to be a Change of Control; or (iv) except in the case of a
reorganization of the Company into corporate form, Global GP LLC (or an
Affiliate thereof) ceasing to be the general partner of the Company.

 

Notwithstanding the above, with respect to an Award that constitutes a “deferral
of compensation” within the meaning of Section 409A, a “Change of Control” shall
not occur unless that Change of Control also constitutes a “change in the
ownership of a corporation,” a “change in the effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” in each case, within the meaning of Treasury Regulation
1.409A-3(i)(5), as applied to non-corporate entities.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan.

 

“Director” means a member of the Board who is an independent director.

 

“Employee” means any employee of the Company or an employee of an Affiliate who
performs services for the benefit of the Company or an Affiliate of the Company.

 

“NEO” means an individual identified as a Named Executive Officer of the Company
in the most recent Form 10-K filed by the Company, or as otherwise determined by
the Executive Vice President and General Counsel of the Company and subsequently
approved by the Board, determined as of the date of grant.

 

“Participant” means any Employee or Director granted an Award under the Plan.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is not
payable to the Participant, as the case may be.

 

“Section 409A” means Section 409A of the Code and the applicable regulations and
interpretive guidance issued thereunder.

 

Section 3:  Administration

 

The Plan shall be administered by the Committee.  Subject to the terms of the
Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the
amount(s) of the Award(s) to be granted to a Participant; (iii) determine the
terms and conditions of any Award; (iv) determine whether, to what extent, and
under what circumstances Awards may be settled, canceled, or forfeited;
(v) interpret and administer the Plan and any instrument or agreement relating
to

 

2

--------------------------------------------------------------------------------


 

an Award made under the Plan; (vi) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (vii) correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, and any
beneficiary of any Award.  Subject to the Plan and any applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, subject to such limitations on such delegated powers and
duties as the Committee may impose.  Members of the Board and the Committee and
any Employee acting at the direction or on behalf of the Board or the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by the Company with respect to any such
action or determination.

 

Section 4:  Eligibility

 

Any Employee or Director shall be eligible to be designated a Participant and
receive an Award under the Plan.  Awards may be given in accordance with the
provisions of this Plan (a) as supplemental compensation to acknowledge a
promotion and/or extraordinary performance by an Employee, and (b) as part of
the compensation package for a new hire.

 

Section 5:  Awards

 

(a)  Awards May Be Granted Separately or Together.    Except as provided below,
Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for any other Award granted
under the Plan or any award granted under any other plan of the Company or any
Affiliate.  Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

 

(b)  Limits on Transfer of Awards.

 

(i)  Except as provided in paragraph (iii) below, each Award shall be payable
only to the Participant during the Participant’s lifetime.

 

(ii)  Except as provided in paragraph (iii) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

(iii)  To the extent specifically provided or approved by the Committee with
respect to an Award, an Award may be transferred by a Participant without
consideration to immediate

 

3

--------------------------------------------------------------------------------


 

family members or related family trusts, limited partnerships or similar
entities on such terms and conditions as the Committee may from time to time
establish.

 

(c)  Term of Awards.    The period from the date of grant until payment
applicable to each Award shall be for such period as may be determined by the
Committee, but shall not exceed 10 years.

 

(d)  Consideration for Grants.    Awards may be granted for such consideration,
including services, as the Committee determines.

 

(e)  Change of Control, Similar Events.    In the event of a Change of Control,
all Awards then outstanding shall vest in full and shall be paid as soon as
administratively practicable on or following the Change of Control, but not
later than 2½ months following the Change of Control. In the event the Company
or Global GP LLC shall become a party to any corporate or partnership merger,
consolidation, split-up, spin-off, reorganization, or liquidation that does not
constitute a Change of Control (a “Similar Event”), the Committee, in its sole
discretion, may provide for the complete or partial acceleration of any time
periods relating to the vesting of any outstanding Award so that such Award may
be paid in full on or before the date such Award would otherwise have been
payable. In addition, in the event of a Similar Event the Committee may, without
the approval of any Person, including any Participant, in its sole discretion
cause any Award then outstanding to be assumed by the surviving entity in such
transaction.  Any such determinations by the Committee may be made generally
with respect to all Participants, or may be made on a case-by-case basis with
respect to particular Participant(s). However, no action shall be taken by the
Committee that would cause an Award to be subject to the additional 20% income
tax provided by Section 409A.

 

Section 6:  Amendment and Termination

 

Except to the extent prohibited by applicable law:

 

(a)    Amendments to the Plan.    Subject to Board approval, the Committee may
amend, alter, suspend, discontinue, or terminate the Plan, in whole or in part,
in any manner, without the consent of any member, Participant, holder or
beneficiary of an Award, or other Person.

 

(b)    Amendments to Awards.    The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided no
change, other than as determined by the Committee, in its sole discretion, as
being necessary or appropriate to comply with applicable law, including, without
limitation, Section 409A of the Internal Revenue Code of 1986, in any Award
shall materially reduce the benefit of a Participant without the consent of such
Participant.

 

Section 7:  General Provisions

 

(a)    No Rights to Award.    No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b)    Tax Withholding.    The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount of
any applicable taxes payable in respect of an Award, and to take such other

 

4

--------------------------------------------------------------------------------


 

action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.

 

(c)    No Right to Employment or Services.    The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate or to remain on the Board, as applicable. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment or
terminate a consulting relationship for any or no reason, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.

 

(d)    Governing Law.    The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

 

(e)    Severability.    If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(f)    No Trust or Fund Created.    Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

(g)    Headings.    Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(h)    Facility Payment.    Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

 

(i)    Gender and Number.    Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

Section 8:  Effective Date of the Plan

 

The Plan shall become effective on October 8, 2018 and shall continue until the
date terminated by the Board or the Committee. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

 

5

--------------------------------------------------------------------------------